Citation Nr: 1233660	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  11-02 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an effective date earlier than March 7, 2005, for the grant of service connection for lumbar spine spondylosis, status post fusion.

2.  Entitlement to an initial rating for the service-connected lumbar spine spondylosis, status post fusion, currently rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Appeals Management Center (AMC) in Washington, D.C., which granted service connection for lumbar spine spondylosis, status post fusion, and assigned a 20 percent rating, effective March 7, 2005.  The Regional Office (RO) in Houston, Texas, currently has jurisdiction.

The issue of entitlement to an initial rating for the service-connected lumbar spine spondylosis, status post fusion, currently rated 20 percent disabling is addressed in the remand section below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On April 10, 1975, the Veteran submitted a statement which was considered a claim of service connection for a back disability.

2.  In response to the April 10, 1975 statement, in a May 1975 decision, the RO denied service connection for a back condition.  The Veteran did not appeal that decision and it became final.  

3.  In an April 1978 rating decision, the RO reopened and denied the Veteran's claim for service connection for a back condition, now claimed as a back injury.  The Veteran did not appeal that decision and it became final.  

4.  In February 1983, the Veteran submitted an application to reopen his claim for service connection for a back condition and submitted relevant service department records that were not previously considered by the RO.

5.  In a March 1983 letter, the RO erroneously informed the Veteran that the service department record submitted was previously considered in the April 1978 rating decision and requested new and material evidence in order to reopen his claim for service connection for a back condition.  

6.  As the request for additional evidence in the March 1983 letter was in error, and the evidence submitted by the Veteran constituted the type of evidence requested in the letter, the Veteran's application to reopen his claim for service connection for a back condition was not abandoned and remained pending.

7.  In March 2005, the Veteran filed a claim to reopen the claim of service connection for a back disability.

8.  In a March 2010 rating decision, following an initial denial in June 2005 and a Board Remand order in May 2008, the AMC granted service connection for lumbar spine spondylosis, status post fusion, and assigned an effective date of March 7, 2005, the date of the claim to reopen.

9.  In May 2010, the Veteran filed notice of disagreement (NOD) with the effective date assigned in the March 2010 rating decision.  The RO issued a statement of the case in October 2010, and in November 2010, the Veteran perfected an appeal .

10.  The award of service connection for lumbar spine spondylosis, status post fusion was based, at least in part, on the additional service reserve record showing that the Veteran gave a history of injuring his back during a parachute jump in active military service.  As such, the effective date of service connection is the date VA received the previously decided claim, April 10, 1975.  

10.  There is no claim of service connection filed prior to April 10, 1975.  Neither the September 19, 1973, VA examination report nor the August 3, 1973, formal claim for nonservice connected pension benefits constitute a claim for service connection for a back condition. 


CONCLUSION OF LAW

The criteria for an effective date of April 10, 1975, but no earlier, for the grant of service connection for lumbar spine spondylosis, status post fusion, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.156(c), 3.400(q)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) the degree of disability, and (5) the effective date of the disability.  Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Here, the Veteran's claim arises from his disagreement with the effective date following the grant of service connection.  Once service connection has been granted and an initial disability rating and effective date have been assigned, the purpose of 5103(a) notice has been fulfilled as the service connection claim has been proven.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements).  Furthermore, the Veteran was previously notified of the requirements of section 5103(a) and Dingess by letter dated November 2009, prior to the March 2010 grant of service connection.

Regarding the duty to assist, the Veteran asserts that an earlier effective date is warranted based on the evidence already of record.  He does not report that there is outstanding evidence related to his claim that should be associated with the claims folder.  Lastly, the Veteran is seeking an effective date of April 1978 and this decision grants an effective date of April 10, 1975, such that this decision constitutes a grant of the full benefit sought by the Veteran on appeal such that any deficiency in VA's compliance is deemed to be harmless error.

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.


II.  Earlier Effective Date Claim

The Veteran's DD214 shows that he had active military service from November 1953 to November 1955.  This form also shows that he was transferred to the Army Reserve.

The Veteran asserts that an earlier effective date is warranted for the grant of service connection for the service-connected back disability.  He argues that application of 38 C.F.R. § 156(c) is warranted and that such would result in the establishment of an earlier effective date for the grant of service connection for the back disability. 

In August 1973, the Veteran filed a claim for nonservice-connected pension on a VA Form 21-526.  A claim for service connection was not filed as nothing was reported in block 27-29 which was to be filled out if the applicant was claiming compensation for a disability which was incurred in service.  In connection with his claim for nonservice-connected pension, the Veteran underwent a VA examination in September 1973.  During this examination, the Veteran reported that in 1954 (while in service) he injured his back in a parachute jump.  It was noted that the Veteran underwent spinal fusion in 1968.  In October 1973, the RO denied nonservice-connected pension.

On April 10, 1975, the submitted a statement which was considered a claim of service connection for a back disability.  In May 1975, the RO denied the claim of service connection for a back disability.  In November 1977, the Veteran submitted a statement concerning a claim of service connection for a back disability.  In relation to such statement, in April 1978, the RO denied service connection for residuals of a back injury.  In October 1978, the RO received the Veteran's request to reopen the claim of service connection for a back disability.  In October 1978, the RO informed the Veteran that he must submit new and material evidence showing that the condition was incurred in or aggravated by military service.  

In February 1983, the Veteran requested that his claim of service connection be reconsidered based on a November 1956 service reserve record which shows a history of the Veteran injuring his back in a parachute jump in 1955 while in active military service.  The Veteran submitted a copy of this service treatment report.  In March 1983, the RO sent the Veteran a letter stating that they had considered the cited service reserve treatment report in an April 1978 rating decision.  The RO instructed the Veteran that to reopen his claim he needed to submit new and material evidence to show that the disability was incurred in or aggravated by service.  The Board notes that the April 1978 decision makes no mention of the service reserve record showing a history of the Veteran injuring his back in active military service.

On March 7, 2005, the RO received the Veteran's request to reopen his claim of service connection for a back disability.  In a June 2005, the RO denied the request to reopen the claim of service connection for a back disability.  The Veteran appeals the adverse determination.  In May 2008, the Board reopened the claim and remanded it to the RO to obtain a medical etiology opinion and relevant records.  As a result of the requested development, the RO, in a March 2010 rating decision, granted service connection for lumbar spine spondylosis status post fusion and assigned a 20 percent rating effective March 7, 2005.  The Veteran appealed the assigned effective date, arguing that application of 38 C.F.R. § 3.156(c) would warrant such an earlier assignment.

Generally, the effective date of an award of compensation is fixed in accordance with the facts found, but cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  An evaluation and award of compensation based on a claim reopened after final disallowance thus is effective as of the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  An exception exists for claims reopened because new and material evidence in the form of service department records has been received, however. 

From June 10, 1993, to September 2006, 38 C.F.R. § 3.400(q)(2) provided that the effective date for an evaluation and award of compensation based on a claim reopened due to the receipt of new and material evidence in the form of service department records was "to agree with evaluation (since it is considered these records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later . . . ." 38 C.F.R. § 3.156(c) provided that: 

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction. This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. . . . 

"Read together, §§ 3.156(c) and 3.400(q)(2) provided that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable 'may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final . . . .'" Mayhue v. Shinseki, No. 09-0014, p. 5 (Vet. App. January 18, 2011), quoting New and Material Evidence, 70 Fed. Reg. 35,388 (proposed June 20, 2005). 

Revisions to these regulations were proposed in June 2005. The purpose was "to clarify long-standing VA rules" "regarding reconsideration of decisions on the basis of newly discovered service department records" and "to include the substance of current 38 C.F.R. § 3.400(q)(2) in revised § 3.156(c)" rather than to effect substantive changes. Id. at p. 5-7, quoting New and Material Evidence, 70 Fed. Reg. 35,388 (proposed June 20, 2005) and New and Material Evidence, 71 Fed. Reg. 52,455 (September 6, 2006). 

The proposed revisions became effective on October 6, 2006. From that point until present, 38 C.F.R. § 3.156(c) has provided as follows: 

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the [V]eteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

The difference between pre-amended and amended 38 C.F.R. § 3.156(c) is that the amended 38 C.F.R. § 3.156(c)(2) narrows the situations in which an effective date as early as the date of the original claim may be awarded for a reconsidered claim based on newly discovered service department records.  In Mayhue, the parties disagreed on whether this provision was retroactive to the period when pre-amended 38 C.F.R. § 3.156(c) was in effect. See p. 8. The Court declined to address the dispute, as it found that amended 38 C.F.R. § 3.156(c)(2) was inapplicable.  Id.  For the reasons explained below, the Board similarly finds that amended 38 C.F.R. § 3.156(c)(2), which relates to the responsibility of the claimant to provide sufficient information is not for application in this case.  The only existing potential difference between pre-amended 38 C.F.R. § 3.156(c) and amended 38 C.F.R. § 3.156(c) thus is of no consequence.  

In light of the facts in the instant case and the controlling regulations, the Board finds that an earlier effective date of April 10, 1975 is warranted for the grant of service connection for a back disability.  In this regard, the Board notes that in February 1983, the RO received the Veteran's claim to reopen and a copy of the Veteran's service reserve record which showed that he had a history of injuring his back in service in 1955.  The record was dated approximately one year following his service discharge.  In March 1983, the RO mistakenly related that this evidence was considered in a 1978 rating decision and requested that he provide new and material evidence to reopen the claim.  As this evidence was never considered, the claim remained open at that time, as opposed to being abandoned following the request for additional evidence.  See 38 C.F.R. § 3.158.  The Board finds that the November 1956 service reserve record was relevant to the claim of service connection for a back disability.  It corroborated the Veteran's report of injuring his back in service during a parachute jump.  Moreover, this record existed at the time the Veteran originally filed a claim on April 10, 1975, but was not associated with the claims file.  As such, the claim should have been reconsidered taking into consideration the November 1956 newly associated service reserve record.  There is no evidence indicating that the RO could not have obtained this record when they initially decided the claim and there is no evidence that the Veteran failed to provide sufficient information for VA to identify and obtain the records from the respective service department.  In this regard, the Board notes that the Veteran's DD 214 Form was of record at the time of the initial adjudication of the claim of service connection for a back disability.  This form shows that the Veteran was transferred into the reserves.  Thus, the RO was on notice of the potential existence of reserve records.

As noted above, on April 10, 1975, it has been determined that the Veteran initially filed a claim of service connection for a back disability.  In response to such claim, the RO, in a May 1975 rating decision, denied the claim.

Since the service reserve record was at least in part the basis for the grant of service connection, the effective date is the date VA received the previously decided claim which in this case is April 10, 1975.  See 38 C.F.R. § 3.156(c)(3).  There are no claims of service connection for a back disability prior to April 10, 1975.  Neither the September 19, 1973, VA examination report nor the August 3, 1973, formal claim for nonservice connected pension benefits constitute a claim for service connection for a back condition.  In his August 1973 claim (VA Form 21-526), he did not identify any disability which he claimed to have been incurred in service.  He left that section of the form blank.  Additionally, the Veteran's September 1973 VA examination report cannot be considered either a formal or informal claim of service connection for a back disability.  In this regard, a claim-application means a formal or informal communication in writing requesting a determination or entitlement or evidencing a belief in entitlement to a benefit.  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant. . .may be considered an informal claim.  The August 1973 claim for nonservice-connected pension benefits did not indicate an intent to also file a claim of service connection for a back disability.  The September 1973 VA examination report cannot be considered a claim because it does not fall within the scope of 38 C.F.R. § 3.157, report of examination or hospitalization as claim for increase or to reopen.  In this regard, the September 1973 VA examination was in response to an initial claim for pension benefits and there had been no adjudication of a claim of service connection for a back disability prior to September 1973.

In light of the foregoing, the earliest effective date assigned is April 10, 1975, the date of the original claim of service connection for a back disability.  The preponderance of the evidence is against an earlier effective date.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an earlier effective date of April 10, 1975, for the grant of service connection for lumbar spine spondylosis, status post fusion, is granted.


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  As discussed in the decision above, the RO granted service connection lumbar spine spondylosis, status post fusion and assigned a 20 percent disability rating.  In May 2010, the Veteran submitted an NOD with not only the effective date issue adjudicated above, but also the initial 20 percent rating assigned for his service connected lower back disability.  Specifically, he alleged entitled to three staged ratings: a 70 percent rating prior to February 1983; a 90 percent rating as of February 1983 and prior to June 2005; and a 100 percent rating as of June 2005.  Therefore, the Veteran should be provided with an SOC on the issue of entitlement to a disability rating higher than 20 percent for his service-connected lower back disability.  Id.

Additionally, prior to the readjudication of the Veteran's claim, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his lower back disability, dated since December 2009.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his lower back disability, from the VA Medical Center in San Antonio, Texas, dated since December 2009.

2.  Adjudicate the Veteran's claim for entitlement to a disability rating higher than 20 percent for his service-connected lower back disability.  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with a Statement of the Case.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board for further appellate procedure.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


